DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,674,535.  Although the claims at issue are not identical, they are not patentably distinct from each other because while instant claim has a broader scope, both the instant claim and the referenced patent recite the same functional steps.  The mapping of the instant claim 1 and claim 1 of the referenced patent as shown below. 

Claim No.
Instant Claim 1
Claim No.
Referenced Patent No. 10,674,535
1
A method for subframe configuration in licensed-assisted access using long-term evolution (LAA-LTE) with carrier aggregation (CA), comprising:
1
A method for subframe configuration, the method comprising:



receiving, by a user equipment (UE), a first indicator from a secondary cell (SCell), and based thereon, starting to monitor the SCell;

receiving, by a user equipment (UE) from a secondary cell (SCell), control information in a subframe indicating at least one of a non-ending subframe in a data burst, an ending subframe in the data burst, and a duration of the ending subframe in the data burst, wherein the duration is one of a predefined number of orthogonal frequency-division multiplexing (OFDM) symbol durations; and receiving, by the UE, data in the subframe according to the control information

receiving, by the UE, a subframe of a data burst from the SCell of the UE, the data burst including a plurality of subframes and ending with an ending subframe, wherein control information in the subframe indicates whether the subframe is the ending subframe or another subframe in the data burst, and wherein the control information includes a field that indicates a duration of the subframe as a number of occupied orthogonal frequency-division multiplexing (OFDM) symbols;



and receiving, by the UE, a second indicator from the SCell instructing the UE to stop monitoring the SCell during a subframe in which the SCell remains activated and performs transmissions, and based thereon, ceasing to monitor the SCell during the subframe in which the SCell remains activated and performs transmissions




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. (U.S. Patent Application Publication No. 2018/0317092).

Regarding Claim 1, Harada et al. discloses A method for subframe configuration in licensed-assisted access using long-term evolution (LAA-LTE) with carrier aggregation (CA) (Harada et al. discloses a user terminal, a radio base station and a radio communication method in next-generation mobile communication systems (par [0001]); user terminal receives common control information, via a downlink control channel, in an LAA Scell (par [0011]); system that run LTE/LTE-A in unlicensed bands is collectively referred as “LAA”, “LAA-LTE” regardless of operation mode (par [0030]); carrier aggregation between licensed bands and unlicensed bands is referred to as LAA (par [0006])), comprising: receiving, by a user equipment (UE) from a secondary cell (SCell), control information in a subframe indicating at least one of a non-ending subframe in a data burst, an ending subframe in the data burst, and a duration of the ending subframe in the data burst (Harada et al. discloses that the control information that is signaled un an unlicensed band cell includes burst information (par [0057]); unique control information is either signaled in user-specific search spaces provided in a downlink control channel of an unlicensed band cell (SCell), and that the unique control information includes at least one of end subframe information (par [0057][0147]); the burst information is information about the burst where a suframe belongs, and that the burst information is bit values that indicates how many subframes the same burst lasts from the current subframe (par [0081]), indicates whether the current subframe is a non-ending or ending subframe; the end subframe information is information about the last subframe in a burst, and could be bit values that indicate the number of OFDM symbols used in the last subframe of a burst (par [0090][0092]), indicating a duration of the ending subframe in the data burst), wherein the duration is one of a predefined number of orthogonal frequency-division multiplexing (OFDM) symbol durations (Harada et al. discloses that the end subframe information is information about the last subframe in a burst, and could be bit values that indicate the number of OFDM symbols used in the last subframe of a burst (par [0090][0092])); and receiving, by the UE, data in the subframe according to the control information (Harada et al. discloses that UE identifies the signal configuration in the last .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA E SONG/Primary Examiner, Art Unit 2414